HOOD, Judge
’(dissenting).
After again reviewing the evidence I am convinced that we seriously erred in finding that there was a causal relationship between the accident which plaintiff sustained and the loss of his teeth. In my opinion the evidence establishes beyond any question that plaintiff sustained no injury at all to his teeth as a result of the accident, which in itself was of a relatively minor nature, and that the accident had nothing whatsoever to do with the removal of his teeth several weeks later. For this reason I respectfully dissent from the majority’s refusal to grant a rehearing.